Citation Nr: 0609983	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for shrapnel wounds of the right lower leg with 
retained foreign bodies.

2.  Entitlement to a disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1967.  

These matters are before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision (SFW) and a 
February 2004 rating decision (PTSD) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Although the RO did not certify the issue of an increased 
rating for PTSD, the Board finds that this issue is in 
appellate status.  In that regard, following the February 
2004 rating decision awarding service connection for PTSD, 
the veteran submitted a timely notice of disagreement in 
March 2004, and the RO issued a statement of the case in May 
2004.  The Board finds that an August 2004 statement from the 
veteran can reasonably construed as a substantive appeal, as 
the veteran presented additional argument with regard to his 
PTSD claim.  As such, the Board finds that it has proper 
jurisdiction to review the claim.  


FINDINGS OF FACT

1.  The veteran's shrapnel wounds of the right lower leg with 
retained foreign bodies manifests no tissue loss; scars are 
small, nontender, nondisfiguring, with no impairment of 
function; and muscle power is completely normal.

2.  The veteran suffers from severe PTSD, with occupational 
and social impairment, difficulty in adapting to stressful 
circumstances, and the inability to establish and maintain 
effective relationships.  The evidence does not show 
symptomatology characterized by total social and occupational 
impairment including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or disorientation to time or place




CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for shrapnel 
wounds of the right lower leg with retained foreign bodies is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5312 (2005).

2.  The schedular criteria for a 70 percent disability 
rating, but not higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §  4.130, Diagnostic 
Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Duty to Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
As to the increased rating claim for the right leg, the VA 
letter issued a letter to the veteran in March 2002, prior to 
the initial adjudication of his claim.  Although that letter 
incorrectly addressed only service connection, the January 
2004 statement of the case (SOC) provided an excellent 
discussion of the increased rating process and advised the 
veteran of what he could expect from the VA and what he 
should provide.  By means of this January 2004 SOC, the 
veteran was told of the requirements to establish entitlement 
to an increased evaluation for his right leg.  The March 2002 
letter advised him of his and VA's respective duties for 
obtaining evidence, and asked him to submit information 
and/or evidence pertaining to the claim to the RO.  As to the 
increased rating claim for PTSD, the March 2003 letter 
informed him of what was needed to substantiate a claim for 
service connection, and also informed him of his and VA's 
duties for obtaining evidence.  This letter was also sent 
prior to the initial adjudication of the claim for service 
connection for PTSD.  Although the veteran disagreed with the 
initial disability rating assigned to his PTSD, no additional 
VCAA notice was required.  See VAOPGCPREC 8-2003.  In a July 
2004 letter, the RO asked the veteran to supply any pertinent 
information in his possession that he thought may support his 
claim.  See 38 C.F.R. § 3.159(b)(1).  In short, the Board 
finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 (b) regarding notice, were met.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
It is unclear whether Dingess/Hartman is applicable for 
"downstream" elements of increased rating claims.  In any 
event, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
increased rating claims, but was not provided with notice of 
the type of evidence necessary to establish an effective date 
for an increased rating for the disabilities on appeal.  
Nevertheless, even if Dingess/Hartman applies, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating for his 
shrapnel wound, so that any issue as to the appropriate 
effective date to be assigned is rendered moot.  In regard to 
the remaining issue, as discussed below the Board has granted 
an increased rating for his psychiatric disorder.  The 
effective date for this increase will be determined in the 
first instance by the originating agency, who will provide 
the veteran at that time with appropriate information as to 
the assignment of the effective date.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination prior to decision 
precipitating his latest appeal in May 2002.  This 
examination provided a detailed medical history, findings on 
examination, and appropriate opinions on the current 
residuals of the right leg wounds.  In February 2004, the 
veteran was provided a mental disability examination for his 
PTSD claim.  Both examiners appear to have had access to the 
veteran's claims file for review, and the Board finds that 
the compensation examinations are adequate for rating 
purposes.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records from Kaiser.  The veteran has not 
identified any pertinent records outstanding.  All of VA's 
due process, notice, and assistance duties, including those 
mandated by the VCAA, are met.

                                         IIa.  Increased 
Rating - Right Leg.

The veteran's initial claims for service connection for 
residuals of lower right leg shell fragment wounds (SFWs) 
with retained foreign bodies was granted in a February 1968 
rating decision.  A 10 percent disability rating was assigned 
to the lower right leg injury, under 38 C.F.R. § 4.73, 
Diagnostic Code 5312, and this disability determination 
has remained in effect to date.  The veteran filed claims to 
reopen and increase his 10 percent disability determination 
in February 1978 and December 1990, and the RO denied his 
request on each occasion.  In January 2002, the veteran again 
filed to increase the lower right leg disability rating.  The 
rating decision dated December 2002 denied that claim, and 
the veteran appealed. 

The veteran's service medical records indicate that in 
approximately August 1966, he sustained a fragment wound to 
the right leg.  In October 1966, it was noted that closure of 
the wounds was delayed for surgery, which was described as 
"good."  In January 1967, the veteran was seen with 
complaints of pain in his right leg when walking, but muscle 
pulses were normal.  The veteran was not offered any 
medication or treatment at the time, but it was noted that 
there would be follow-up, if necessary.  The report of his 
separation examination in September 1967 notes that the had a 
history of shrapnel wound and fracture of the right shin.

Following service separation, on initial VA examination in 
January 1968, the veteran was noted to have sustained SFWs of 
the right thigh and right lower leg (with retained fragments) 
in service.  Examination revealed a scar just to the lateral 
aspect of the right tibia at about its mid-portion, measuring 
two inches vertically by 1/2 inch at its widest transversely.  
There was no muscular atrophy.  There were no sensory 
changes.  There was normal range of motion in all joints of 
the lower extremities.  The rating decision which followed in 
February 1968 found him 10% disabled in the right lower leg.  

In 1978, the veteran asked for a VA review of his disability 
rating and after reviewing medical treatment reports from the 
Kaiser Hospital, the RO determined the evidence warranted no 
change in the previous determination.  In December 1990, the 
veteran again sought review of his disability rating for his 
right leg and thigh.  In a March 1991 VA medical examination, 
Dr. J. M. noted that the veteran walked well and had no limp.  
The right leg showed a 5 cm. linear scar  that was atrophic, 
non-keloid, nontender, with no palpable lumps.  This wound 
was found to be slightly adherent to the subjacent tibia.  It 
was noted by Dr. J.M. that this is the wound that bleeds 
occasionally when a piece of shrapnel works itself out.  He 
found the tendon, nerve and muscle function to be completely 
normal in the right thigh, and similarly found the range of 
motion of the right hip, knee and ankle to be completely 
normal.  X-rays revealed a solitary shrapnel fragment 
identified anterior to the proximal third of the fibula, 
along with some surgical clips in the soft tissues.  The 
impression was shrapnel wounds, right thigh and leg, healed 
with minimal residuals.  The May 1991 rating decision 
continued the ten percent rating.

Following his January 2002 application for increased 
compensation, he was examined in May 2002 again by Dr. J.M. 
in the VA's San Diego medical facility.  The examiner noted 
that over the years, several pieces of shrapnel had worked 
their way out of the right leg, and the last one worked its 
way out in 1985.  The veteran was found to have three or four 
small scars on the right tibia mid shaft area lateral 
compartment, also with no tissue loss and no functional 
impairment.  The scars were described as "small, invisible, 
nondisfiguring, nonadherent, nontender."  The diagnosis was 
shrapnel wounds of the right leg.  Reports of associated x-
rays revealed several surgical clips over the posterior soft 
tissues of the proximal tibia, and smaller clips over the mid 
lower leg.  There was also a single residual 5.5 millimeter 
shrapnel fragment in the soft tissues between the proximal 
thirds of the right tibia and fibula. 

In the December 2002 rating decision herein appealed from, 
the RO continued the 10 percent disability rating for the 
lower right leg.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations. 38 V.A. § 1155; 
38 C.F.R. § 4.1.

Under Code 5312, for muscle injuries to Muscle Group (MG) 
XXII (muscles of anterior muscles of the leg), slight injury 
warrants a zero percent rating, while a 10 percent rating is 
in order for moderate muscle injury, and moderately severe 
injury warrants a 20 percent rating.  See 38 C.F.R. § 4.73. 

A slight muscle disability is shown by a simple wound of the 
muscle without debridement or infection. The history and 
complaints will include a service department record of a 
superficial wound, with brief treatment and a return to duty. 
The healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

A moderate disability of the muscles is shown by a through- 
and-through or deep penetrating wound of short track from a 
single bullet, or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound. There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles. Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue. There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2). 

A moderately severe disability of the muscles is shown by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements. Objective findings of a moderately 
severe muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

The threshold matter that must be addressed in any claim for 
an increased disability rating is the current level of 
disability, based on the evidence of record.  Here, the 
medical evidence confirms that the veteran has a diagnosis of  
shrapnel wounds of the right leg, including a retained 
foreign body.  The veteran's shrapnel wounds of the right 
lower leg with retained foreign bodies has been rated at 10 
percent, moderately disabling, under Diagnostic Code 5312 
(for injury to Muscle Group XII) since November 1967.  On 
recent (May 2002) VA muscle examination Dr. J.M. stated  with 
respect to the veteran's right leg SFW injury:  "Muscle 
power is completely normal. . . . No tissue loss.  No 
functional impairment in either of these areas.  Scars are 
small, invisible, nondisfiguring, nonadherent, nontender."  
Notably, in his January 1968 examination, shortly after 
service separation, Dr. D.M. noted "[t]here is no muscular 
atrophy[,] [t]here are no sensory changes." 

With no tissue loss, no impairment of muscle power, no muscle 
atrophy, and no functional impairment shown in the 
examination of Dr. J.M,  the medical evidence simply does not 
reflect impairment that is more than moderately disabling, or 
that would trigger the moderately severe criteria, and thus 
warrant a rating in excess of 10 percent under the applicable 
rating criteria.  As a moderately severe muscle injury is not 
shown, an increased rating based on such a finding (under 
Diagnostic Code 5312) is not warranted.

The Board has also considered whether the veteran is entitled 
to a separate disability rating for the scarring associated 
with his shrapnel wounds of the right lower leg with retained 
foreign bodies.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (while "pyramiding of disabilities is to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14 . . . it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.").  However, for the following reasons, 
the Board finds that the preponderance of the evidence is 
against assigning a separate rating for scarring.  The 
medical evidence reveals that shortly following service 
separation, at the January 1968 VA examination the veteran's 
scarring was described as measuring two inches vertically, 
and a half inch at the widest point transversely.  There was 
no associated muscular atrophy or sensory changes.  At the 
March 1991 VA examination, the scar was described as five 
centimeters linear, and it was atrophic, nonkeloid, 
nontender, with no palpable lumps.  At the May 2002 VA 
examination, there were four or five small scars noted, each 
less than one centimeter in size.  The scars were described 
as not unsightly or disfiguring.  There was no adherence, and 
most were virtually invisible.  None of the scars were 
adherent, tender, or disfiguring, and there was no tissue 
loss or signs of infection.  Function was completely normal.  

As the medical evidence reveals, the veteran's scarring 
associated with his service-connected shrapnel wounds of the 
right lower leg with retained foreign bodies appears to have 
faded in appearance over the years, and there is no evidence 
that the scarring ever impeded with the functionality of the 
right leg.  The most recent medical evidence describes the 
scarring as almost invisible.  There is no evidence that the 
scarring was deep or caused limited motion, warranting 
consideration under 38 C.F.R. § 4.118, Diagnostic Code 7801.  
There is also no evidence that the veteran's superficial 
scarring covered an area large enough for a compensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7802.  The 
medical evidence contains no indication that the scarring was 
unstable or painful, and there is no evidence that the 
scarring causes any limitation of function.  Thus, 
compensable ratings under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805, are also not applicable.  In short, the 
schedular criteria for a separate compensable disability 
rating for the scarring associated with the veteran's 
service-connected shrapnel wounds of the right lower leg with 
retained foreign bodies, is not warranted.  

The Board has also considered whether the veteran's service-
connected shrapnel wounds of the right lower leg with 
retained foreign bodies presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Floyd v. Brown, 9 Vet App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  However, the medical 
evidence reveals no more than moderately disabling symptoms, 
which are adequately represented by the currently assigned 10 
percent disability rating.  The medical evidence also 
describes the veteran's right leg function as normal.  The 
veteran is able to walk well, without a limp, squat well, and 
walk on his heels and toes.  There is no indication that the 
schedular criteria are impractical to rate the level of 
disability in the veteran's right leg.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

IIb.  Increased Rating (PTSD).

In January 2003, the veteran filed a claim for service 
connection for post traumatic stress disorder (PTSD), 
explaining that he was being treated at the VA.  The VA 
medical records establish that he veteran was first seen in 
September 2002 at the San Diego Veterans Outreach Center, 
seeking counseling for PTSD symptom relief.  VA Nurse 
Counselor Paula R. noted in her clinical assessment that the 
veteran "presented a full range of PTSD symptoms."  In a 
September 2002 counseling session, the veteran described 
frustration and anger at his job, which resulted in his 
"looking for a fight" with others.  In a November 2002 
session, he reported anger at being betrayed and expendable.  
He related frustration at having no way to refute false 
reports by supervisors at the Post Office about past 
incidents when he had been injured on the job.  He exhibited 
amnesia concerning several events that occurred following his 
sister's murder three days after his return from Vietnam.  
According to the counselor's notes, he was re-traumatized.  

In a December 2002, session, the veteran expressed an 
understanding that he needed to avoid confrontations with 
others and he stated that he isolated himself at his home in 
his "bunker."  He stated an intent to be more aware of his 
personal needs rather than "end up in situations where 
others take advantage of him."  The counselor noted that he 
continued to develop insight and awareness of triggers to 
intrusive memories.  In a February 2003, session, the veteran 
was able to recognize the impact his combat experience had on 
him; i.e., he was either numb or angry, but either way, he 
didn't communicate.   In a subsequent session, the veteran 
focused on multiple betrayals that are associated with his 
job at the Post Office.  It was noted in the clinical notes 
that because of work related instances and of being the 
victim of recriminations for doing the right thing, he had no 
trust in bureaucracies, agencies, or most people.  The PTSD 
counselor noted that his civilian experiences reinforced his 
PTSD symptoms.  

In a March 2003 counseling session, the veteran recalled 
several combat operations that resulted in heavy U.S. 
casualties.  These memories were superimposed on real-time 
events, such as the war in Iraq.  The veteran realized he was 
withdrawn from others.  

On February 17, 2004, the veteran was awarded a 30 percent 
disability rating for PTSD, effective from January 2003.  In 
March 2004, he filed a Notice of Disagreement (NOD).  
Attached to his NOD was a lengthy (16 page) personal 
statement in which he described his childhood in California, 
the death of his parents, the murder of his sister upon his 
return from Vietnam, his combat experiences, his wounds and 
his return to duty before his wounds healed, his subsequent 
rehospitalization, his discharge, his failed marriage, his 
difficulties in raising his sons as a single parent and his 
poor relations with them, his inability to maintain an 
effective relationship with a woman, the problems he faced at 
the Post Office, and his security phobias.  In a May 2004 
Decision Review Officer decision, the veteran was awarded a 
50 percent disability rating for PTSD, effective from January 
2003.
      
A joint letter from the a VA psychiatrist at the San Diego 
Vet's Center, and a VA Counseling Therapist, dated in May 24, 
2004, recommends that the veteran's PTSD disability rating 
"should be raised to 100%, and that rating ought to be total 
and permanent."  In pertinent part, their letter stated that 
the veteran's job stress had exacerbated his PTSD symptoms.  
He was unable to sleep, and he had isolated himself in his 
home more than usual, i.e., he stayed in his bedroom with the 
drapes drawn.  It was noted that he only leaves home to 
attend medical or counseling appointments.  The clinicians 
indicated that the veteran's job situation at the U.S. Postal 
Service was a reenactment of a situation he experienced in 
Vietnam, in which he was wounded to the point of requiring 
surgery, but then his sergeant sent him back into action 
(harm's way).  The clinicians also stated that it was 
understandable that he doesn't trust those he perceives as 
having authority over him.  His experience with authority 
figures (first sergeants, then supervisors) has triggered 
feelings of being expendable and of no value.  The veteran 
was on stress leave from work that was scheduled to end 
shortly.  However, the clinicians opined that his anger and 
rage at the U.S. Postal Service bureaucracy, his continuing 
struggle with supervisors, and the exacerbation of all the 
other PTSD symptoms made it unlikely that he would be able to 
perform his duties.  Although the veteran denied suicidal and 
homicidal ideations, he perceived those he encounters at work 
as attempting to push him "over the edge."
      
In a follow-up statement with regard to the patient's 
condition dated in August 2004, the VA Psychiatrist and VA 
Counseling Therapist, reiterated, in pertinent part, 
information regarding the severity of the veteran's PTSD 
condition.  They noted that the veteran re-experiences the 
trauma of combat daily.  He has intrusive memories and 
flashbacks, with several unavoidable "triggers" to these 
occurrences daily.  The veteran has difficulty falling and 
staying asleep.  He has disturbing dreams, and regularly 
awakens frightened, with a racing heartbeat, and drenched in 
sweat.  In the workplace he often feels and acts as though as 
though the trauma of combat was 
reoccurring; i.e., he feels in harms way because of several 
incidents when his supervisors have acted in ways to 
undermine his credibility and veracity.  The clinicians 
stated that there are many internal and external cues in his 
work environment that trigger intrusive memories of the time 
he was sent back into the combat action after being wounded, 
against the field hospital physician's orders.  At the Post 
Office, the veteran was apparently injured in the course of 
performing his duties.  Although his physicians stated what 
jobs he couldn't do safely because of his injuries, his 
supervisors placed him in positions that aggravated his 
physical injuries, to the point that they worsened.  

The clinicians reported that the veteran does not trust 
people in positions of authority, especially government 
officials.  The veteran isolates himself at home when not at 
work.  Currently he is on stress leave.  If he does not have 
a scheduled appointment for medical or counseling reasons, he 
is at home.  He will remain in bed, with drapes drawn.  He 
won't answer the telephone.  He pulled back from a long-term 
relationship with a woman for no apparent reason.  He was 
described as having no interest in things that used to be 
important to him.  He even avoids contact with his adult 
sons.  He is numb to most situations, and the only feelings 
he could endorse are anger, frustration, and distrust.  The 
veteran has severe sleep problems, and averages about three 
hours of sleep a night.  He is aware that his concentration 
and memory are significantly affected; i.e., he can't 
remember what he has read as soon as he's read it.  He finds 
himself putting off doing routine tasks because they seem to 
take tremendous effort.  The veteran feels unsafe, and his 
actions reflect hypervigilance.  The veteran's mood is 
depressed.  Anxiety is noted as well.  He acknowledges 
violent fantasies of retribution, but denies plan, intent, or 
means at the time of this writing.  However, if and when he 
returns to work, there is cause for concern, especially if 
the toxic conditions of the work environment persist.
      
Under current regulations, a 50 percent evaluation is 
assigned for PTSD if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short term and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work 
relationships.  
      
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.     
                                 
A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2005), 
Diagnostic Code 9411 (2003). 
           
The Board finds that the medical evidence demonstrates that 
the veteran's PTSD is severe, and much more nearly equates to 
criteria for 70 percent disability than to the present 
adjudication of 50 percent under 38 C.F.R. § 4.130.  The 
evidence indicates that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in the 
areas of work, family relations, judgement and mood.  The 
symptoms reflected in these areas are seen in the following 
areas:  in his judgment as reflected through obsessional 
rituals related to his constant locking and checking of doors 
and windows related to the personal security of his home;  in 
his constant depression reflected in his pattern of staying 
under his covers in his bedroom for long periods of the day 
with curtains drawn and his refusal to answer the phone or 
take callers at his home; in his impaired impulse control 
reflected in his inability to control his irritability with 
others, including his adult sons, who he loves but will not 
see;  in his difficulty in adapting to stressful 
circumstances as seen in his inability to cope with the work 
environment at the Post Office, his inability to accept his 
Post Office supervisor's direction, and his violent fantasies 
of retribution to those who he has perceived as doing him 
wrong; and in his inability to establish and maintain 
effective relationships as reflected in his termination of 
his relationship with his long-term girlfriend, a decision 
she can neither understand nor accept, and his inability to 
maintain a relationship with his children.   To these 
deficiencies must be added: his inability to concentrate for 
any length of time and his inability to remember what he has 
read moments after he has read it; his hypervigilance and 
belief that he is unsafe; his difficulty in performing even 
the most routine task; and his inability to sleep and his 
related disturbing dreams, drenching sweats, frightening 
visions of combat, and racing heartbeat.  
      
The Board notes that certain of the criteria for a 70 percent 
PTSD disability are not applicable to this veteran.  These 
include suicidal ideation, illogical or irrelevant speech, 
spatial disorientation, and neglect of personal hygiene.  
Nevertheless the greater number of the criteria established 
under the regulations, and the most important as set forth 
above, have been satisfied.  As noted earlier in this 
decision,  when a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  In the present 
case, the evidence adduced in support of the veteran's 
condition more nearly equates to the criteria established for 
70 percent than to 50 percent.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant. 
 38 C.F.R. § 3.102.

The Board also observes that the veteran's GAF score has been 
consistently near 35 since his initial examination for PTSD 
in 2002.  The U.S. Court of Appeals for Veterans' Claims 
(Court) has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App.  240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  A GAF score of 31-40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual for Mental 
Disorders, (4th Ed. 1994) (DSM-IV) adopted by VA at 38 
C.F.R.§§ 4.125 and 4.126.  The Board is cognizant that a GAF 
score is not determinative by itself.  Nevertheless, coupled 
with all other evidence of record, it is a useful indicator 
of the severity of the veteran's disability.  In the present 
case, it supports other evidence that indicates the veteran 
warrants a disability rating in excess of 50 percent.     
      
Looking at the evidence of record, the Board notes that the 
criteria for a 100 percent PTSD evaluation have not been 
met.  The evidence does not show symptomatology characterized 
by total social and occupational impairment including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of personal hygiene), disorientation to time or 
place, or memory loss as to close relative's names, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  For example, although the evidence reflects 
that the veteran was experiencing difficulties at work, he 
remains employed.  The two statements from the Vet Center 
clinicians described the veteran as "motivated" and working 
on some anger management techniques.  There is no evidence 
that the veteran experienced delusions or hallucinations.  At 
the February 2004 VA examination, the veteran was described 
as friendly and cooperative.  He also was aware of the 
correct date and office holders, which negates a finding of 
memory loss as contemplated for a 100 percent rating for 
PTSD.  He was appropriately groomed, denied hallucinations, 
and although he was angry and irritable, his judgement and 
insight were described as intact.  The Board finds that these 
symptoms are not indicative of such severe symptomatology 
such that a 100 percent disability rating is warranted under 
Diagnostic Code 9411.  While the May 2004 and August 2004 
statements submitted by the Vet Center clinicians certainly 
represent severely disabling PTSD symptomatology, the Board 
finds that those symptoms are adequately represented by the 
70 percent disability rating assigned pursuant to this 
decision, and the evidence does not warrant a rating in 
excess of 70 percent at this time.   

The Board has also considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005) ; Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the 
veteran's PTSD may adversely affect his employment at the 
Post Office, no evidence has been presented as to render 
impractical the application of the regular scheduler 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.
      
      
ORDER

A disability rating in excess of 10 percent for shrapnel 
wounds of the right lower leg with retained foreign bodies 
for right leg SFW residual is denied.

A disability rating of 70 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


